CGI Group Inc. 2009 Annual Report CGI’s 2009 Annual Report is comprised of two separate volumes: Volume 1: Strong Fundamentals Generate Great Opportunities & Volume 2: Numbers Volume 1 of the Annual Report follows this page. (this page does not form part of the Annual Report) 2009_annual report STRONG FUNDAMENTALS GENERATE GREAT OPPORTUNITIES _experience the commitmentTM VALUE-BASED SERVICES QUALITY COMMITMENT FULL OFFERING STRATEGY LOCAL AND GLOBAL DELIVERY VALUE-BASED SERVICES QUALITYCOMMITMENT FULL OFFERING STRATEGY LOCAL ANDGLOBAL DELIVERY We’re committed to delivering superior value for every investment clients entrust to us. CGI delivers mission-critical information technology (IT) and business process services as well as solutions that help clients control spending, enable business imperatives, increase productivity and improve their competitive position. In turn, these critical offerings allow CGI to continue togrow profitably in any economic condition. Learn more about how we create value for our clients on page12. We have a strong commitment to quality—a commitment that leads to business results for our clients. Our quality system represents a common language across CGI, and our passion for operational excellence plays a key role in ensuring consistent service delivery and continuous profitable growth. Visit page14 for a case in point. We offer a deep portfolio of full end-to-end IT services supported by quality processes that improve all facets of our clients’ operations. In turn, this end-to-end offering provides professionals with added career growth and shareholders with visibility into a growing and profitable, long-term backlog. Turn to page16 to discovermore. Our client-proximity business model and global delivery options provide clients with strong local accountability and best-fit onshore, nearshore and offshore delivery. CGI provides a balanced delivery mix that gives clients the best service at the best value and lowest risk; enables our professionals to access a diverse set of skills; and provides shareholders with confidence in CGI’s ability to compete and win on a global basis. Go to page18 to learn more. For the benefit of all of our stakeholders and for 33years, CGIhas maintained a steadfast focus on the fundamentals that enable our stakeholders’ success. Satisfied clients. Dedicated professionals. Profitable growth. These are the hallmarks of successful organizations that are built to last. At CGI, we’re in the business of continually creating opportunities to succeed no matter the economic conditions in which we’re operating. Opportunities for clients to achieve more with less. Opportunities for our professionals to grow their careers.
